Citation Nr: 1210478	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant, K. H. 



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June to December 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, "confirmed and continued" a prior denial of service connection for bilateral hearing loss and tinnitus.  Service connection for those disabilities had been denied in an unappealed rating decision dated in November 2006 and issued in December 2006.

Regardless of the RO's actions, the Board must initially determine whether new and material evidence has been submitted to reopen the issue of whether service connection is warranted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In October 2010, the appellant and K.H. provided testimony during a hearing before a Decision Review Officer at the RO.  In December 2011, both men provided testimony before the undersigned during a hearing at the RO.  Transcripts are of record.  


FINDINGS OF FACT

1.  In November 2006, service connection for bilateral hearing loss and tinnitus was denied in an unappealed rating decision; no notice of disagreement or evidence was received within one year of that decision.

2.  Evidence received more than a year after the November 2006 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss and tinnitus.

3.  Bilateral hearing loss was incurred as a result of acoustic trauma during ACDUTRA and has continued since.  

4.  Tinnitus was incurred as a result of acoustic trauma during ACDUTRA and has continued since.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied the claim for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the November 2006 rating decision is new and material and sufficient to reopen the claim for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Bilateral hearing loss was incurred during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

4.  Tinnitus was incurred during ACDUTRA.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Reopening

If a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period; the decision will become final.  38 U.S.C.A. § 7105(b)-(c) (West 2002).

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for bilateral hearing loss and tinnitus was denied in a November 2006 rating decision on the basis that the evidence did not demonstrate that either disability began during or as a result of service.  The Veteran did not submit a notice of disagreement within one year; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).

The evidence of record at the time of the November 2006 decision included service treatment records, which demonstrated treatment for acoustic trauma but were negative for a finding of hearing loss or tinnitus.  Also of record was a private audiogram which demonstrated current bilateral hearing loss but did not include an opinion as to its relationship to service.  

Evidence received since the November 2006 decision includes a statement in support of the claim from the appellant as well as his testimony at the DRO and Board hearings.  The appellant testified that he experienced sudden bilateral hearing loss and tinnitus during service immediately after acoustic trauma from artillery fire.  

He added that his current bilateral hearing loss and tinnitus had been continuous ever since.  Also now of record are statements from service acquaintances and the testimony of one such acquaintance, which corroborate the appellant's reports of in-service treatment for acoustic trauma and the continuity of symptomatology since service.  

The claims file also includes a private medical opinion linking current bilateral hearing loss and tinnitus to in-service acoustic trauma.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the appellant's bilateral hearing loss and tinnitus were not incurred during or as a result of acoustic trauma during service.  It raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  The claim is therefore reopened.



Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Active military service includes any period of ACDUTRA during which a claimant was disabled by injury or disease incurred in the line of duty.  38 U.S.C.A. § 101(24)(B)

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2011), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The appellant contends that he incurred bilateral hearing loss and tinnitus from artillery fire during training while on active duty.  His DD 214 confirms that he earned a Sharpshooter (rifle) badge during service.  

Service treatment records demonstrate that only a whisper-voice test was administered upon induction.  A July 1963 treatment record demonstrates that the appellant hurt his right ear after firing weapons that morning.  The physical examination was normal and the impression was of a normal response.  The results of a hearing test were not reported.  The report of the December 1963 separation physical is also not clear as to whether an audiographic examination was actually conducted.   Large zeros were entered on the chart for reporting the results of the examination, but separate results were not reported for each ear.  

Service treatment records are negative for treatment or diagnosis of tinnitus or a diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385.  

The appellant is competent to report his in-service acoustic trauma and his report is consistent with the treatment records and circumstance of his service.  38 U.S.C.A. § 1154(a) (2011).  Moreover, his reports are supported by statements from two fellow service members who were reportedly present during the acoustic trauma.  The lay evidence regarding the in-service acoustic trauma is not contradicted, and is presumed to be credible.  

Post-service treatment records demonstrate current bilateral hearing loss and tinnitus.  

The appellant received a VA examination in November 2010, where pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
50
70
70
LEFT
30
40
55
55
75

The puretone thresholds recorded during this examination are sufficient to qualify as a current disability under 38 C.F.R. § 3.385.  

Bilateral tinnitus was diagnosed by the November 2010 VA examiner based on the appellant's reports.  

The Federal Circuit has held that lay evidence can be competent and sufficient to establish a diagnosis of a condition and when such symptoms began when a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").    

Loss of hearing acuity and ringing in the ears are symptoms that a lay person could observe.  The appellant is competent to report current symptoms of his claimed hearing loss and tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  He has consistently reported this continuity throughout the claim.  

His reports are further supported by the statements submitted by his fellow service members, as they served with appellant, were present during the reported acoustic trauma, and have kept in contact with the appellant since service.  The service members are competent to report symptoms or events they personally observed or were told about.  The Board, therefore, finds the lay evidence to be credible and sufficient to establish a continuity of symptomatology since service.    

The appellant submitted a report from a private audiogram conducted in August 2009, where bilateral hearing loss and tinnitus were demonstrated.  The audiologist described the appellant's reports of acoustic trauma during in-service weapons training and of continuity of symptomatology since service.  The audiologist stated based on these reports that it is more likely than not that the Veteran's hearing loss and tinnitus were connected to service.  

The appellant received two VA examinations during this appeal.  In November 2009, a VA examiner concluded after reviewing the claims file that an opinion regarding the etiology of current bilateral hearing loss and tinnitus could not be provided without resort to speculation because the induction and separation examinations did not reveal hearing loss and no other service treatment records were available.   

The VA examiner essentially declined to provide an opinion.  For this reason, the VA examination weighs neither for nor against a finding that the current hearing loss and tinnitus are related to service.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

While the appellant received a second VA examination in November 2010, an etiology opinion was not provided.  

The private medical opinion is adequate inasmuch as it is based on a history that is not contradicted and took into account the appellant's reports.  Hence it is probative.  There is no medical opinion against that of the private audiologist.  The Veteran's statements also weigh in favor of a link between the current disability and service.  

While the possibly negative discharge examination and the lack of contemporaneous evidence in the years after service provide some evidence against the claim; the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection is granted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b).



ORDER

New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened.

New and material evidence having been received; the claim for service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


